            Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 1 of 20




Jodi F. Bouer (JB 2063)
Kimberly Mack Rosenberg (KR 3325)
BOUER LAW LLC
44 Church St.
White Plains, NY 10601
Tel. (917) 797-8033
jbouer@bouerlaw.com
kim@bouerlaw.com



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

K.B., by and through his parents and guardians,
A.B. and S.B., individually, on behalf of similarly
situated individuals,                                 Civil Action No.

                       Plaintiff,
       v.                                             COMPLAINT (CLASS ACTION)

IBM MEDICAL AND DENTAL BENEFITS                       [REDACTED]
PLAN FOR REGULAR FULL-TIME AND
REGULAR PART-TIME EMPLOYEES,
INTERNATIONAL BUSINESS MACHINES                       ECF CASE
(“IBM”) CORP., IBM OFFICE OF THE PLAN
ADMINISTRATOR, E. FLEMING AND
UNIDENTIFIED COMMITTEE MEMBERS,
IBM MEDICAL BENEFITS TRUST,

                       Defendants.

                                         I. PARTIES
       1.       K.B. Plaintiff K.B. is the six-year-old son and dependent of A.B. and S.B. and
resides in Travis County, Texas. At all relevant times, K.B. was a beneficiary, as defined by
ERISA § 3(8), 29 U.S.C. § 1002(8), of the IBM Medical and Dental Benefits Plan for Regular
Full-Time and Regular Part-Time Employees, and the IBM Special Care for Children Assistance
Plan. K.B.’s coverage was through S.B.’s employment with International Business Machines
Corporation (“IBM”).
            Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 2 of 20




       2.       IBM Medical and Dental Benefits Plan for Regular Full-Time and Regular Part-
Time Employees. The IBM Medical and Dental Benefits Plan for Regular Full-Time and Regular

Part-Time Employees (“Plan”) represents that it is an employee welfare benefit plan under the
Employment Retirement Security of Act of 1974 (“ERISA”). See Appendix A. The Plan provides
health benefits for IBM employees and their dependents such as K.B.
       3.       International Business Machines Corporation. Defendant International Business
Machines, Corp. (“IBM”) is the “Plan Sponsor” and is a named fiduciary under ERISA. IBM is
located in Armonk, New York.
       4.       IBM Medical Benefits Trust. Based on the Plan’s most recent Form 5500, and on
information and belief, Defendant IBM Medical Benefits Trust provides some or all of the funding
for the benefits covered under the Plan.
       5.       IBM Office of the Plan Administrator, E. Fleming and Unidentified Committee
Members. Defendants IBM Office of the Plan Administrator and the unidentified committee
members collectively are the “Plan Administrator” and named fiduciaries under ERISA. The
Summary Plan Document provided to Plaintiff K.B.’s parents in 2019 does not identify any
specific plan administrator, noting only that the Plan Administrator “consists of three or more
executive level employees appointed by action of the IBM Retirement Plans Committee.” See
Appendix A, p. 205.      The Plan’s denial letters to Plaintiff K.B.’s parents indicated that
“E. Fleming” was the “Plan Administrator.” See, e.g., Appendix B.

                              II. JURISDICTION AND VENUE
       6.       Jurisdiction of this Court arises pursuant to ERISA § 502(e)(1), 29 U.S.C.
§ 1132(e)(1).
       7.       Venue is proper under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because, inter
alia, a defendant resides or may be found in this district.
       8.       In conformity with 29 U.S.C. § 1132(h), Plaintiff has served this Complaint by
certified mail on the Secretary of Labor and the Secretary of Treasury.



                                                  2
            Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 3 of 20




                                III. NATURE OF THE CASE
       9.       K.B., a child diagnosed with Autism Spectrum Disorder (“ASD”), seeks to end
Defendants’ standard practice of health coverage discrimination against K.B. and other enrollees
with developmental mental health conditions, ASD, who need treatment for those conditions.
Defendants have routinely excluded and limited coverage for services to treat developmental
mental health conditions such as ASD, including but not limited to: speech, occupational and

physical therapy (speech, occupational and physical therapies to treat developmental mental health
conditions are collectively referred to as “Neurodevelopmental Therapies” or “NDT”), Applied
Behavior Analysis (“ABA”) therapy and other services. Early diagnosis and intensive provision
of medically necessary ABA and/or NDT services are essential treatments that can dramatically
improve the health and life-long well-being of enrollees with mental health conditions such as
ASD.
       10.      Defendants, however, exclude all coverage of medically necessary ABA and NDT
services from the Plan for children with mental health conditions that they assert without
specificity, are developmental in nature (referred to by Plaintiffs herein as “developmental mental
health conditions”). They also deny coverage of psychological services when sought to diagnose
or treat such developmental mental health conditions.
       11.      Instead of providing such coverage “at parity” in the Plan, defendant IBM created
a separate and unequal group health plan for dependents of IBM employees under the age of 26
with developmental disabilities, including developmental mental health conditions called the IBM
Special Care for Children Assistance Plan (“SCCAP”). The funds for the SCCAP are paid out of
the general assets of Defendant IBM.
       12.      SCCAP provides separate, unequal, and lifetime-limited health benefits for IBM
dependents with developmental disabilities, including developmental mental health conditions.
Specifically, SCCAP provided health benefits for qualifying ABA, NDT and certain other services
for Plaintiff K.B. and other similarly situated enrollees. SCCAP benefits for these services could
only be paid after the enrollee demonstrated that coverage within the IBM Plan was denied or


                                                3
          Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 4 of 20




exhausted and no other resource existed. Appendix A, p. 174. The SCCAP benefits had a
combined lifetime limit of $50,000, despite the Affordable Care Act’s prohibition of lifetime

financial limits. Id., p. 175; see 42 U.S.C. § 300gg-11(a)(1).
       13.     SCCAP also violates federal Medicaid and ERISA law by attempting to limit its
benefit to only claims that remain uncovered after public assistance (defined by SCCAP to include
Medicaid and school services) is utilized. See Appendix A, pp. 174-175; 29 U.S.C. § 1169(b)(2);
42 U.S.C. § 1396b(o); 42 C.F.R. § 433.136(3); Caremark, Inc. v. Goetz, 480 F.3d 779, 788 (6th
Cir. 2007) (“[A] private insurer cannot shift responsibility to pay medical bills onto the government
by contractual fiat”).
       14.     Defendants’ coverage scheme discriminates against enrollees with developmental
mental health conditions. On October 3, 2008, Congress passed the Paul Wellstone and Pete
Domenici Mental Health Parity and Addiction Equity Act of 2008, commonly known as the
Federal Mental Health Parity Act. The Federal Parity Act expanded the scope of previous federal
legislation on access to mental health coverage and was “designed to end discrimination in the
provision of coverage for mental health and substance use disorders, as compared to medical and
surgical conditions.” Coalition for Parity v. Sebelius, 709 F. Supp. 2d 10, 13 (D.D.C. 2010). The
Federal Parity Act requires that the exclusions and limitations imposed on mental health services
are “no more restrictive” than those applied to substantially all medical and surgical benefits. See
29 U.S.C. § 1185a(a)(3); 42 U.S.C. § 300gg-5(a)(3); 26 U.S.C. § 9812(a)(3). It also prohibited
the application of separate treatment limitations imposed only on mental health conditions. Id.
The Federal Parity Act took effect as of October 3, 2009.
       15.     The Federal Mental Health Parity Act applies to “group health plans” such as the
Plan at issue here. Under the Parity Act, the Plan must cover outpatient and inpatient services that
are medically necessary to treat mental health conditions, if the plans also cover medically
necessary outpatient and inpatient services for medical/surgical conditions. It further requires that

the Plan ensure that treatment limitations on services to treat mental health conditions are no more
restrictive than the predominant treatment limitations imposed on substantially all of the Plan’s

                                                 4
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 5 of 20




medical and surgical services. 29 U.S.C. § 1185a(3)(A)(ii). Moreover, the Parity Act also bars
plans from including “separate treatment limitations that are applicable only with respect to mental

health or substance use disorder benefits.” See 29 U.S.C. § 1185a(a)(3)(A)(ii).
       16.     Defendants do not apply the Federal Mental Health Parity Act requirements to all
services that are necessary to treat mental health conditions. While the Plan purports to cover
medical services “deemed necessary in the diagnosis and treatment of injury, illness and/or
pregnancy … when rendered by eligible providers” (see Appendix A, p. 89) and covers inpatient
and outpatient treatment for mental health conditions (see id., pp. 120-122), defendants have
adopted a uniform policy excluding certain treatment for unidentified “developmental delays or
developmental disabilities” from benefits under the Plan. See id., p, 110. The Plan specifically
excludes coverage for ABA services to treat ASD, an illegal special exclusion of coverage that
pertains only to a mental health condition. Id., p, 128. It also excludes NDT services to treat ASD
and other developmental mental health conditions, but covers these services for medical
conditions. See id, pp, 101, 102, 108-110. Psychological evaluation is also excluded when used to
diagnose or treat certain developmental mental health conditions while evaluations for medical
conditions are generally covered. Id., p, 127. The only way K.B. and similarly situated class
members can obtain coverage for these essential and medically necessary services to treat their
mental health conditions is to obtain a denial of coverage under the Plan, and then seek coverage
through the SCCAP, a plan separately administered by IBM that imposes a combined lifetime limit
on such coverage of $50,000. Id., p, 174.
       17.     The Plan’s exclusion of ABA, NDT, and certain other services to treat
developmental mental health conditions, including ASD, violates the Federal Parity Act, 29 U.S.C.
§ 1185a, and implementing regulations. These laws regulate the Plan and are incorporated into
the Plan as additional “terms” under ERISA.
       18.     The Plan’s exclusions violate the Parity Act in at least two different ways: First,

the Plan’s NDT, ABA, and psychological services exclusions violate the Parity Act on its face.
All are “separate treatment limitations that are applicable only with respect to mental health or

                                                 5
          Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 6 of 20




substance use disorder benefits.” See 29 U.S.C. § 1185a(a)(3)(A)(ii); A.F. v. Providence Health
Plan, 35 F. Supp. 3d 1298 (D. Or. 2014). Second, and as applied, the Exclusions are treatment

limitations that are “more restrictive than the predominant treatment limitations applied to all
substantially all medical and surgical benefits covered by the plan.”                    29 U.S.C.
§ 1185a(a)(3)(A)(ii).
         19.   For example, according to the Plan, ABA services are outpatient mental health
services to treat ASD, a mental health condition. Appendix A, pp, 121-122. But for the special
ABA exclusion, which excludes ABA to treat ASD, these services would be covered when
medically necessary under the Plan’s mental health benefit. The Plan’s exclusion of all coverage
of ABA therapy is a special exclusion that is applicable only with respect to mental health or
substance use disorder benefits. 29 U.S.C. § 1185(a)(a)(3)(A)(ii). Moreover, the ABA therapy
exclusion is a form of illegal non-quantitative treatment limitation since the blanket exclusion of
medically necessary ABA therapy is more restrictive than the predominant treatment limitations
applied to substantially all medical and surgical benefits covered by the plan, which broadly covers
medically necessary services to treat medical conditions. Similarly, the Plan’s exclusion of NDT
and psychological services to treat unidentified “developmental disabilities” or “developmental
delays” is a violation of the Federal Parity Act. See A.F. 35 F. Supp. 3d at 1315; D.T. v.
NECA/IBEW Family Med. Care Plan, 2017 U.S. Dist. LEXIS 195186, at *6 (W.D. Wash. Nov. 28,
2017).
         20.   Defendants cannot defend these treatment limitations on the basis that the Plan
excludes all coverage for the conditions of ASD and an unidentified and undefined category of
conditions in the Plan called “developmental disabilities.” See 29 C.F.R. § 2590.712(a)(“[A]
permanent exclusion of all benefits for a particular condition or disorder, however, is not a
treatment limitation”).
         21.   There is no definition of “developmental disabilities” in the plan or SPD, nor is this

term a “particular condition or disorder.”



                                                 6
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 7 of 20




       22.     Additionally, the limitations are not a “permanent exclusion of all benefits,” since
the Plan covers services to treat developmental mental health conditions, including ASD. On the

face of the Plan, coverage for prescription medications, primary care, well-child visits, pediatric
treatment for ASD and other developmental mental health conditions, and anesthesia for dental
treatment involving developmental disabilities are covered. See Appendix A, pp. 60, 89, 132, 152.
       23.     For example, based on information and belief, Defendants cover the two FDA-
approved medications for treating the symptoms of ASD, Risperdal and Abilify, without any
limitation based on diagnosis or developmental disability, and even when provided to treat ASD.
See id., p, 139 (covering “Federal legend drugs” (drugs that the FDA requires to have a doctor’s
prescription) when medically necessary). Discovery may reveal other benefits covered when
provided to treat ASD and other conditions that the Plan considers to be “developmental disability”
conditions.
       24.     The Plan’s violations of the Parity Act are not ameliorated by the limited coverage
provided within the SCCAP. Federal regulators direct employers like IBM to consider the
cumulative effect of all of the relevant plans when assessing for compliance with the Federal
Mental Health Parity Act. 29 C.F.R. § 2590.712(e)(1); see 78 Fed. Reg. 68240, 68243 (“The
classifications and sub-classifications are intended to be comprehensive and cover the complete
range of medical/surgical benefits and mental health or substance use disorder benefits offered by
health plans and issuers”). No benefits may be “categorized as being offered outside of these
classifications and therefore not subject to the parity analysis.” Id., at 68243. As a result, the
SCCAP benefits must be considered along with the Plan benefits, when conducting the required
Parity Act analysis.
       25.     Since the SCCAP benefits must be considered to be part of the Plan, the SCCAP
imposes an improper lifetime financial cap on mental health benefits for developmental mental
conditions that is not imposed on substantially all medical/surgical benefits.          29 U.S.C.

§ 1185a(a)(3)(A)(ii).



                                                7
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 8 of 20




       26.     Even if the SCCAP benefits are considered to be a separate group health plan,
SCCAP does not comply with the requirements of the Affordable Care Act. Specifically, the

Affordable Care Act does not permit group health plans to impose lifetime or annual limits on the
dollar value of benefits that are “essential health benefits.” 29 U.S.C. § 1185d(a)(1); 42 U.S.C.
§ 300gg-11. Mental health benefits are “essential health benefits.” 42 U.S.C. § 18022(b)(1)(E).
ASD and other developmental mental health conditions listed in the DSM are “mental health
conditions” under the terms of the Plan, the Parity Act and New York State law. See 29 U.S.C.
§ 1185a(e)(4); N.Y. Ins. Law §3221(l)(5)(E)(iv); Appendix A, p. 122. ABA, NDT and other
services to treat developmental mental health services are “mental health care services” under the
terms of the Plan and the relevant law. See id. Imposing a lifetime or annual financial limitation
on mental health services in an ACA-regulated group health plan is an additional breach of the
Parity Act and defendants’ fiduciary duties.
       27.     The Federal Parity Act and the relevant provisions of the ACA enter into the terms
of the Plan and render all non-conforming provisions void. See Esden v. Bank of Boston, 229 F.3d
154, 172 (2d Cir. 2000) (“[T]he terms [of the Plan] are circumscribed by statutory requirements
and restrictions. The Plan cannot contract around the statute”).
       28.     By failing to comply with the Federal Mental Health Parity Act and the terms of
the Plan as modified by the Parity Act, as well as the ACA, the Defendants are systemically and
uniformly failing to properly process claims and administer the Plan and the SCCAP. The Plan
and SCCAP participants and beneficiaries have not received the benefits they are entitled to under
the Plan and SCCAP as modified by federal law.           The participants and beneficiaries are
misinformed by Defendants with respect to their right to coverage under the Plan, SCCAP and
federal law.
       29.     This lawsuit seeks remedies for Defendants’ breach of fiduciary duties under
ERISA, arising out of their failure to comply with the terms of the Plan, SCCAP and relevant

federal law. It further seeks to recover the benefits that have been wrongfully denied to K.B. and
the class he seeks to represent. It also seeks a court order declaring Defendants’ exclusions,

                                                8
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 9 of 20




limitations, policies and practices excluding certain services to treat developmental mental health
conditions to be illegal and void. The lawsuit further seeks an injunction to prevent any future or

ongoing efforts by Defendants to use and enforce any exclusions, limitations, policies or practices
that impermissibly deny, exclude or limit beneficiaries’ access to medically necessary NDT, ABA,
psychological or other services to treat developmental mental health conditions under the Plan.
Finally, it seeks to require Defendants to provide accurate information concerning the legally-
required coverage of NDT, ABA, psychological, and other services to treat developmental mental
health conditions under the Plan and SCCAP.

                                IV. CLASS ALLEGATIONS
       30.     Definition of Class. K.B. proposes the following class:

               All individuals who:

               (a) have been or are participants or beneficiaries under the IBM
               Medical and Dental Benefits Plan for Regular Full-Time and Regular
               Part-Time Employees in effect during the relevant limitations period;
               and

               (b) have received, or require ABA, NDT or other excluded services
               to treat developmental mental health conditions.
       31.     Size of Class. The class of persons who have received, or require NDT, ABA or
other excluded services for the treatment of developmental mental health conditions, and who have
been or are participants or beneficiaries under the Plan during the relevant statute of limitations
period through February 29, 2020, is expected to number in the hundreds and is so large that
joinder of all members is impracticable.
       32.     Class Representative K.B. Named Plaintiff K.B. was, at all relevant times, an
enrollee in the Plan. K.B. was and remains diagnosed with ASD, a condition that is listed in the
most recent Diagnostic and Statistical Manual of Mental Disorders (“DSM”). K.B. needed ABA,
NDT, and a psychological evaluation to treat his ASD. Defendants denied K.B.’s requests for
coverage of ABA, NDT, and the psychological evaluation as excluded under the Plan. Defendants
provided some coverage of K.B.’s needed services in the SCCAP but only after his parents paid


                                                9
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 10 of 20




for the services up front, submitted claims and obtained denials from the Plan, and then sought
reimbursement from the SCCAP. His claims are typical of the claims of the other members of the

class, and through his parents, he will fairly and adequately represent the interests of this class.
       33.     Common questions of law and fact. This action requires a determination of
whether Defendants’ policies and practices that deny, exclude and/or limit coverage of ABA,
NDT, and certain other services to treat developmental mental health services like ASD violates
the Federal Mental Health Parity Act and the terms of the Plan as modified by the Federal Mental
Health Parity Act and the Affordable Care Act. Adjudication of this issue will in turn determine
whether Defendants are liable under ERISA for their conduct.
       34.     Separate suits would create risk of varying conduct requirements.                  The
prosecution of separate actions by class members against Defendants would create a risk of
inconsistent or varying adjudications with respect to individual class members that would establish
incompatible standards of conduct. Certification is therefore proper under Federal Rule of Civil
Procedure 23(b)(1).
       35.     Defendants have acted on grounds generally applicable to the class. By applying
policies and practices that result in the exclusion of coverage of ABA, NDT, and certain other
services to treat developmental mental health conditions, Defendants have acted on grounds
generally applicable to the class, rendering declaratory relief appropriate respecting the entire
class. Certification is therefore proper under Federal Rule of Civil Procedure 23(b)(2).
       36.     Questions of law and fact common to the class predominate over individual
issues. The claims of the individual class members are more efficiently adjudicated on a class-
wide basis. Any interest that individual members of the classes may have in individually
controlling the prosecution of separate actions is outweighed by the efficiency of the class action
mechanism. Upon information and belief, there is no pending class action suit filed against the
Defendants for the same relief requested in this action. Issues as to Defendants’ conduct in

applying standard policies and practices towards all members of the class predominate over



                                                  10
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 11 of 20




questions, if any, unique to members of the class. Certification is therefore additionally proper
under Federal Rule of Civil Procedure 23(b)(3).

       37.     Venue. This action can be most efficiently prosecuted as a class action in the
Southern District of New York, where Defendants do business and are located.
       38.     Class Counsel. K.B. has retained experienced and competent class counsel.

                                V. FACTUAL BACKGROUND
       39.     At all relevant times, K.B. and members of the class have been participants or
beneficiaries of the Plan, which is subject to ERISA pursuant to 29 U.S.C. § 1003. K.B. was a plan
enrollee since his birth through February 29, 2020, when his father left employment with
Defendant IBM.
       40.     At all relevant times, K.B. and other members of the class have been diagnosed
with certain developmental mental health conditions, including ASD, that the Plan considers to be
“developmental disabilities.”
       41.     At all relevant times, Plaintiff K.B. and other members of the class have required
ABA, NDT, psychological, or other services to treat their developmental mental health conditions,
including ASD. As defined by the Plan and under state and federal law, these services are “mental
health services” since they treat a condition listed in the latest version of the DSM.
       42.     Despite the broad coverage for “mental health services” in the Plan, the ABA, NDT,
psychological, and other services needed by K.B. and other members of the class to treat their
developmental mental health conditions, including ASD, were denied and excluded pursuant to
the Plan’s ABA Exclusion and “therapy to treat a developmental delay or developmental
disability” exclusion. (hereinafter the “Developmental Disability Exclusion”). This was a standard
practice and policy implemented by Defendants.
       43.     In April-May 2018, both K.B.’s day care provider and pediatrician both
recommended to K.B.’s parents that K.B. receive a speech therapy evaluation.




                                                 11
           Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 12 of 20




          44.   K.B. was evaluated by Erin Silvert-Noftle, MA, CCC-SLP, of KidVentures
Therapy Services, who recommended that K.B. receive speech therapy.

          45.   Shortly thereafter, K.B. was enrolled in speech therapy, provided by Ms. Silvert-
Noftle.
          46.   KidVentures Therapy Services requested a predetermination letter from the Plan
for K.B.’s speech therapy. See Appendix C.
          47.   The Plan provided a letter of predetermination that the proposed speech therapy
services were not covered by the Plan. See Appendix D.
          48.   K.B.’s parents did not appeal the denial of speech therapy coverage because they
understood that the appeal would be futile and that some of the cost of the speech therapy might
be covered by the SCCAP.
          49.   The SCCAP reimbursed 80% of K.B.’s speech therapy services, but only after
K.B.’s parents obtained the predetermination letter from the Plan, paid for the services, applied
and demonstrated that K.B. qualified for the SCCAP, and submitted to the SCCAP for
reimbursement of K.B.’s speech therapy.
          50.   K.B. also received a recommendation that he be evaluated for occupational therapy
services. He was evaluated by Megan Chadwick, M.S., OTR of KidVentures Therapy Services.
See Appendix E. Ms. Chadwick recommended that K.B. receive occupational therapy services.
Id.
          51.   K.B. started receiving occupational therapy services from KidVentures Therapy,
and his claims were denied by the Plan. See Appendix F.
          52.   K.B.’s parents did not appeal the denial of occupational therapy services in the Plan
because they understood that the appeal would be futile and that some of the cost of the
occupational therapy services might be covered by the SCCAP.
          53.   SCCAP does not reimburse providers directly, unlike the Plan. Instead, SCCAP

requires participants and beneficiaries to pay the full amount of the service to the provider and
then, after meeting another deductible, seek 80% reimbursement from SCCAP. As a result,

                                                 12
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 13 of 20




participants and beneficiaries with developmental disability conditions must go through multiple,
complex administrative procedures, and have sufficient excess funds to float the required up-front

payments, in order to receive reimbursement.
       54.     Plaintiff K.B. was diagnosed with ASD by Meredith I. Brinster, Ph.D. on or about
May 17, 2019. Appendix G.
       55.     Dr. Brinster recommended that K.B. receive ABA therapy to treat his ASD. Id.
       56.     Based on the assessment and recommendation of Dr. Brinster and that of Amanda
Little, Ph.D., BCBA-D, LBA, K.B.’s parents enrolled him in treatment with Little Behavior
Consulting, LLC (“LBT”), where he received ABA services to treat his ASD from Dr. Little and
trained staff working under her supervision.
       57.     Dr. Little is a licensed provider of ABA therapy and LBT accepts insurance
coverage through Aetna, Cigna, Blue Cross Blue Shield, Optum and Beacon Health Options. See
https://littlebehaviorconsultingonthecoast.com/ (last visited 1/22/21).
       58.     Prior to enrolling with LBT, K.B.’s mother called the Plan to request coverage of
ABA therapy for K.B. His mother was told that the Plan excludes all coverage of ABA therapy,
but no written denial was provided.
       59.     K.B.’s mother and LBT submitted claims to the Plan seeking coverage of the ABA
therapy provided to K.B. Every claim was denied on the same basis: “Your plan excludes this
service. Refer to your plan details for a list of exclusions.” See, e.g., Appendix H.
       60.     On February 25, 2020 K.B.’s parents appealed the denials of K.B.’s ABA therapy
services by the Plan. Appendix I (without attachments). The February 25 appeal argued at length
that the Plan’s exclusion of ABA therapy to treat ASD violated the Federal Mental Health Parity
Act. See id.
       61.     On April 1, 2020, Aetna, on behalf of the Plan denied the appeal, identifying the
exclusion in the Plan for “Intensive Behavior Therapy for Autism Spectrum Disorder” as the basis

of the denial. See Appendix J. Aetna did not respond to K.B.’s parents’ legal arguments regarding
the impact of the Federal Mental Health Parity Act on the Plan’s ABA exclusion at all.

                                                13
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 14 of 20




       62.     On May 31, 2020 K.B.’s parents appealed the denials of K.B.’s ABA therapy
services by the Plan again. Appendix K (without attachments). Once again, the appeal explained

that the Plan’s exclusion of ABA therapy to treat ASD violated the Parity Act. Id.
       63.     Neither Aetna nor the Plan timely responded to the appeal.
       64.     Long after the deadline for the Plan’s response, on November 24, 2020, the Plan
Administrator, identified as “E. Fleming,” denied K.B.’s parents’ second appeal. Appendix L. In
the belated denial, Defendant Fleming asserted, without any explanation, that the Plan’s ABA
exclusion complied with the federal law: “Please note, the IBM plan exclusion for ABA therapy
does not violate federal law, and the $50,000 benefit maximum for SCCAP was determined to be
reasonable.” Id., p. 2.
       65.     But for the Plan’s application of the ABA exclusion, K.B.’s ABA therapy would
have been covered as medically necessary mental health treatment. Specifically, as described in
the Plan, benefits are available for all services that are necessary for the diagnosis and/or treatment
of a mental health condition listed in the latest version of the DSM, including autism spectrum
disorder. K.B.’s ABA services met all of these requirements.
       66.     The sole basis for Defendants’ denial of K.B.’s request for coverage of ABA
therapy and the appeals submitted on his behalf was the Plan’s exclusion of ABA therapy. The
application of this uniform Plan exclusion and limitation is not “at parity” with the Plan’s coverage
of medical/surgical services. As a result, K.B. and other members of the class have paid for ABA
services out of their own pockets or face the imminent threat that they will have to do so in the
near future.
       67.     K.B. and other members of the class have been forced to go through extensive
procedures to obtain additional coverage from the SCCAP that are not imposed on participants
and beneficiaries when they seek medical/surgical coverage. Other class members who are unable
to front the funds to obtain reimbursement from the SCCAP, or who have exceeded the SCCAP

lifetime limit, have been forced to forgo needed treatment due to Defendants’ conduct.



                                                  14
        Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 15 of 20




       68.     In light of the established Plan documents, statements and written representations
by Defendants to the parents and providers of K.B. and other members of the class, any attempt

by class members to pursue administrative remedies is futile.
       69.     Since Plaintiff K.B. challenges defendants’ compliance with the Federal Parity Act
and ACA requirements, exhaustion of administrative remedies is not required. See McCulloch v.
Bd. of Trs. of The Seiu Affiliates Officers & Emples. Pension Plan, 2016 U.S. Dist. LEXIS 195182,
at *14 (S.D.N.Y. Mar. 31, 2016) (Exhaustion is not required for challenges asserting a plan
member’s statutory rights under ERISA).
       70.     Nonetheless, K.B. has completed the internal appeal process within the Plan to no
avail. He has exhausted any administrative remedies that may be required. See Appendix L.
       71.     K.B.’s parents requested a complete copy of all documents relied upon by
Defendants related to the Plan’s denial of coverage for ABA therapy services. They also requested
the legally-mandated disclosure of the “the processes, strategies, evidentiary standards, and other
factors” used to determine whether the ABA exclusion complied with the requirements of the
Federal Parity Act. See 29 U.S.C. 1185a(a)(4); 29 C.F.R. §2590.712(d)(3). See Appendix M.
       72.     The request was mailed on January 14, 2021. See Appendix N. The letter was
received by a representative of the IBM Plan Administrator. See Appendix O.
       73.     By letter dated February 2, 2021, a representative of the IBM Benefits Center
acknowledged receipt of the letter, but misidentified the request as an “appeal” that required
“investigation.” IBM represented it would provide a written response from the Plan Administrator
within 30 days. See Appendix P. This response is inadequate as a matter of ERISA law.
       74.     To date, no substantive response has been provided by the Plan.
       75.     On February 17, 2021, K.B.’s parents submitted another request for the claims
documents, the IBM plan, and the non-quantitative treatment analysis required under the recently
amended 29 U.S.C. § 1186a(a)(8). See Appendix Q. This second request was submitted after

February 10, 2021, the effective date of the amendment to the Parity Act, 29 U.S.C. § 1185a(a)(8).
       76.     No response to the second request has been received as of the date of this filing.

                                                15
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 16 of 20




       77.     Any additional information necessary to sufficiently articulate a claim under the
Federal Mental Health Parity Act remains in the sole possession of Defendants and is not available

to Plaintiffs, despite their best efforts. See Jander v. Ret. Plans Comm. of IBM, 910 F.3d 620, 631
(2d Cir. 2018) (ERISA plaintiffs are only required to plead the specific information within their
possession); Bushell v. UnitedHealth Grp., Inc., 2018 U.S. Dist. LEXIS 51577, at *18 (S.D.N.Y.
Mar. 27, 2018) (“[I]t is enough to plausibly plead that there is a categorical exclusion for mental
health benefits but not for medical benefits”).
                                 VI. CLAIMS FOR RELIEF

                                  FIRST CLAIM:
             CLAIM FOR RECOVERY OF BENEFITS, CLARIFICATION OF
                     RIGHTS UNDER TERMS OF THE PLANS
                    ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B)
       78.     K.B. re-alleges all the paragraphs above.
       79.     ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), provides that a participant or
beneficiary may bring an action to “recover benefits due to him under the terms of his plan, to
enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the
terms of the plan.”
       80.     K.B. and the class are entitled to recover benefits due them under the terms of the
Plan. They are also entitled to a declaration of their rights to coverage of ABA, NDT and other
services to treat developmental mental health conditions in the Plan and SCCAP.

                                 SECOND CLAIM:
        BREACH OF FIDUCIARY DUTIES AND OTHER EQUITABLE RELIEF
            ERISA §§ 404(a)(1), 502(a)(3); 29 U.S.C. §§ 1104(a), 1132 (a)(3)
       81.     Defendant IBM is a plan fiduciary under ERISA § 3(21)(A), 29 U.S.C.
§ 1002(21)(A), because it is the Plan Sponsor. Defendant IBM Office of the Plan Administrator,
E. Fleming, and the Unidentified Committee Members are plan fiduciaries because they are the
“Plan Administrator.” Defendants IBM, the IBM Office of the Plan Administrator, E. Fleming,
and the Unidentified Committee Members exercises discretionary authority or discretionary
control with respect to the denial and appeal of denied claims under the Plan.

                                                  16
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 17 of 20




        82.     ERISA imposes strict fiduciary duties upon plan fiduciaries.                     ERISA
§ 404(a)(1)(C), 29 U.S.C. § 1104(a)(1)(C), states, in relevant part, that a plan fiduciary must

discharge its duties with respect to a plan “solely in the interest of the participants and beneficiaries
and … in accordance with the documents and instruments governing the plan insofar as such
documents and instruments are consistent with the provisions of this title and Title IV.”
        83.     The terms of an ERISA plan include provisions of substantive federal law, such as
the requirements in the Federal Parity Act and the Affordable Care Act. Defendants have failed
to comply with the terms of the Plan as modified by the requirements of the Federal Mental Health
Parity Act, the Affordable Care Act, and their implementing regulations.
        84.     Defendants violated their obligations under ERISA § 404(a)(1), 29 U.S.C.
§ 1104(a)(1), by failing to act in accordance with the documents and instruments governing the
Plan, including the relevant federal laws, and breached their fiduciary duties to K.B. and all class
members.
        85.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), provides that a participant or
beneficiary may “enjoin any act or practice which violates any provision of this subchapter or the
terms of the plan.” K.B. and the class seek to enjoin Defendants from continuing to apply
exclusions and limitations on all coverage of NDT, ABA, and other services to treat developmental
mental health conditions. K.B. and the class also seek to have Defendants provide the class with
corrective notice, reformation of the relevant Plan documents and processing or reprocessing of
all claims for NDT, ABA and other services to treat developmental mental health conditions
incurred by class members during the class period.
        86.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), further provides that a participant or
beneficiary may obtain other appropriate equitable relief to redress violations of ERISA or enforce
plan terms. To the extent full relief is not available under ERISA § 502(a)(1)(b), 29 U.S.C.
§ 1132(a)(1)(B), then K.B. and the class seek equitable remedies including, without limitation,

unjust enrichment, disgorgement, restitution, and surcharge arising out of defendants’ failure to



                                                   17
         Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 18 of 20




administer the terms of the Plan as modified by the Federal Parity Act and its implementing
regulations.

                                  THIRD CLAIM:
               VIOLATION OF ERISA AND MENTAL HEALTH PARITY
                         DISCLOSURE REQUIREMENTS
                    ERISA § 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A)
       87.     Plaintiff realleges all of the paragraphs above.
       88.     Plaintiff seeks sanctions for up to $110 per day for defendants’ failure to produce
or ensure the production of the “medical necessity criteria for both medical/surgical benefits and
mental health and substance use disorder benefits, as well as the processes, strategies, evidentiary
standards and other factors used to apply” the Exclusions. See 29 U.S.C. § 1185a(a)(4), (8)(A)(i)-
(v); 29 U.S.C. § 1024(b)(4); 29 U.S.C. § 1132(c)(1)(B); 29 C.F.R. § 2590.712(d)(3); 29 C.F.R.
§ 2520.104b-1; 29 C.F.R. § 2575.502c-1; Appendix P.

       89.     If defendants never conducted the required analysis to compare the “processes,
strategies, evidentiary standards and other factors used to apply” the ABA and Developmental
Disability Exclusions to those used for substantially all outpatient medical/surgical services,
Plaintiff seeks sanctions in the form of benefits for K.B. and other members of the class. See e.g.,
Bard v. Bos. Shipping Ass'n, 471 F.3d 229, 245 (1st Cir. 2006) (Courts may sanction a significantly
non-compliant plan by awarding the disputed benefits pursuant to 29 U.S.C. § 1132(a)(3)).

                                VII. DEMAND FOR RELIEF
       WHEREFORE, K.B. requests that this Court:
       1.      Certify this case as a class action; designate named Plaintiff K.B., by and through
his parents A.B. and S.B., as class representative, and designate BOUER LAW, LLC, Jodi F. Bouer
and Kimberly Mack Rosenberg, and SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC, Eleanor
Hamburger, as class counsel;
       2.      Declare that Defendants may not apply contract provisions, policies or practices
that wholly exclude or impermissibly limit ABA, NDT or other services to treat developmental



                                                18
        Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 19 of 20




mental health conditions when medically necessary, since such exclusions and/or limitations are
not predominantly applied to medical and surgical services in the Plan;

       3.      Reform the terms of the Plan and SCCAP pursuant to 29 U.S.C. § 1132(a)(3) to
meet the legal requirements of the Federal Mental Health Parity Act and the Affordable Care Act,
and order corrective notice to class members regarding the reformation of the plan.
       4.      Enter judgment in favor of K.B. and the class and order either damages in an
amount to be proven at trial due to the failure to provide benefits due under the Plan as modified
by the Federal Parity Act, the Affordable Care Act and their implementing regulations, or
processing and reprocessing of claims under the terms of the reformed plan;
       5.      Award K.B. and the class their attorneys’ fees and costs under ERISA § 502(g),
29 U.S.C. § 1132(g); and
       6.      Award such other relief as is just and proper.


       RESPECTFULLY SUBMITTED: February 26, 2021.

                                             BOUER LAW LLC

                                                s/ Jodi F. Bouer
                                             Jodi F. Bouer (JB 2063)
                                             Email: jbouer@bouerlaw.com

                                                 s/ Kimberly Mack Rosenberg
                                             Kimberly Mack Rosenberg (KR 3325)
                                             Email: kim@bouerlaw.com
                                             44 Church St.
                                             White Plains, NY 10601
                                             Tel. (917) 797-8033
                                             and
                                             55 Phillips Ave.
                                             Lawrenceville, NJ 08648
                                             Tel. (609) 924-3990




                                                19
Case 7:21-cv-01737-NSR Document 1 Filed 02/26/21 Page 20 of 20




                            SIRIANNI YOUTZ
                            SPOONEMORE HAMBURGER PLLC
                                 s/ Eleanor Hamburger
                            Eleanor Hamburger (Pro Hac Vice Pending)
                            Email: ehamburger@sylaw.com
                            3101 Western Ave., Suite 350
                            Seattle, WA 98121
                            Tel. (206) 223-0303
                            Direct (206) 838-1809

                            Attorneys for Plaintiff




                              20
